 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE

10
                                                         Cause No. 2:21-cv-470-RSL
11   ROBERT KESSLER,
12                          Plaintiff,
                                                         ORDER OF DISMISSAL WITH
13                        -vs-                           PREJUDICE
14   VENUSTIANO VASQUEZ and MI
     FONDITA DEL ITSMO INC., individually,
15
                            Defendants.
16
17          Plaintiff, Robert Kessler, by and through undersigned counsel, hereby files this Stipulation
18
     of Dismissal to dismiss this action with prejudice pursuant to the parties’ settlement agreement
19
     and LCR 7(d)(1).
20
            IT IS SO ORDERED, the matter is hereby Dismissed with prejudice.
21
22          Dated this 2nd day of June, 2021.
23
24                                                Robert S. Lasnik
25                                                United States District Judge

26
27


     ORDER OF DISMISSAL    Page | - 1 -
